DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires a processor for “determining a correlation variance related to variation in the correlation, and, generating a determination as to whether the radar system is blocked using the correlation variance.”  The scope of “a correlation variance related to variation in the correlation” is indefinite.  In particular, it is not clear if the “correlation variance” is in fact the statistical measurement of variance in the previously computed correlation, or rather if “correlation variance” may be any measure that is in some way “related to variation in the correlation” (or “related to variation in the correlation coefficient” per claim 4).  If the latter, the scope of what qualifies as “related to” such “variation” is likewise indefinite. The specification is not found to clarify the intent.  For example, at [0052] the specification states: “By measuring signal variation, i.e., variation in correlation coefficient, it can be determined whether the sensor is clear or blocked in the presence of relative motion.”  This does not employ the term “variance” and it is not clear if Applicant equates “variation in the correlation coefficient” with the statistical measurement “variance” as used in the claim.  If this is the intent, it is suggested that the claim be simplified to determining the variance of the correlation.  It is noted however in Figure 13 and associated description, the methodology used to determine if the radar is blocked instead asks (e.g. S306) whether the “correlation coefficient” is “stationary” (presumably for some period of time) and (e.g. S310) whether the “correlation coefficient is at zero”, neither of which appear to require a “variance” determination per se.  Claims 2-9 depend on claim 1 and are likewise indefinite. In order to clarify Applicant’s invention, it is suggested that the processor be claimed as configured to perform the relevant steps (e.g. 304, 306, 310) as they are described in the specification.    
Allowable Subject Matter
While the scope of the claims cannot be determined as is indicated above, as best the intent is understood, claims 1-9 appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alland discloses a system for detecting obstructions of vehicle radar systems based on first and second antenna signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646